Electronically Filed
                                                     Supreme Court
                                                     SCAD-11-0000358
                                                     23-MAY-2011
                                                     09:54 AM
                        SCAD-11-0000358 


          IN THE SUPREME COURT OF THE STATE OF HAWAI'I


           OFFICE OF DISCIPLINARY COUNSEL, Petitioner,


                               vs.


                 VICKERY J. RUSSELL, Respondent.



                       ORIGINAL PROCEEDING

    (ODC 09-108-8831, 09-109-8832, 09-110-8833, 09-111-8834)


                       ORDER OF DISBARMENT

(By: Recktenwald, C.J., Nakayama, Acoba, Duffy, and McKenna, JJ.)


          Upon consideration of the Disciplinary Board’s report
and recommendation to disbar Respondent Vickery J. Russell,
Russell’s lack of objection thereto, and the record, it appears
that in the representation of three clients and the investigation
of the complaints, Russell violated Hawai'i Rules of Professional
Conduct Rule 1.3, Rule 1.4(a), Rule 1.15(a)(1), Rule 1.15(c),
Rule 1.15(d), Rule 1.15(f)(3), Rule 1.16(d), Rule 3.4(e), Rule
8.4(a), Rule 8.4(c), and Rule 8.4(d), as well as Rules of the
Supreme Court of the State of Hawai'i (RSCH) Rule 17(d)(1).    It
further appears that the Respondent Vickery J. Russell cannot be
found within the State and that she no longer maintains a
practice in Hawai'i and, therefore, the disbarment effective
thirty (30) days after the entry of this order, pursuant to RSCH
Rule 2.16(c), would serve no purpose.   Therefore,
          IT IS HEREBY ORDERED that Respondent Russell is
disbarred from the practice of law in the State of Hawai'i
effective, notwithstanding Rule 2.16(c) of the Rules of the
Supreme Court of the State of Hawai'i, immediately upon entry of
this order.
          IT IS FURTHER ORDERED that, as a condition of

reinstatement, in addition to the requirements of RSCH Rule 2.16,

Russell shall pay restitution as follows:

          To Alan Cabos, the amount of $2,000.00;

          To Charlene P. Kuhia, the amount of $7,500.00; and

          To James Wayne Shamblin, the amount of $4,500.00.

          IT IS FURTHER ORDERED that, in addition to any other

requirements for reinstatement imposed by the Rules of the
Supreme Court of the State of Hawai'i, Respondent Russell shall
pay all costs of these proceedings as approved upon timely
submission of a bill of costs and an opportunity to respond
thereto, as prescribed by RSCH Rule 2.
          DATED: Honolulu, Hawai'i, May 23, 2011.
                              /s/ Mark E. Recktenwald
                              /s/ Paula A. Nakayama
                              /s/ Simeon R. Acoba, Jr.
                              /s/ James E. Duffy, Jr.
                              /s/ Sabrina S. McKenna




                                2